Citation Nr: 0732169	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-32 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He served in Combat in the Pacific during 
World War II, and has been awarded a Purple Heart Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance the case on the Board's docket has been 
granted.  

Service connection for PTSD was initially denied by rating 
decision dated in June 2002.  The veteran did not appeal this 
denial.  Correspondence received in August 2003 is considered 
to be an application to reopen his claim for service 
connection.  In support of this application, a statement was 
received from a private physician, which included a diagnosis 
of PTSD.  This has been taken as new evidence sufficient to 
reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Therefore, the Board will review the claim de novo.  


FINDING OF FACT

The diagnosis of PTSD as a result of service has not been 
clinically confirmed in the record.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in October 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This letter also provided 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy the notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran is claiming service connection for PTSD as a 
result of service during World War II.  The record shows that 
the veteran served in combat on several islands in the 
Pacific, any one of which would meet the stressor criterion 
to support a diagnosis of PTSD.  The Board has reviewed the 
record, including service medical records, medical records 
from the 1950's and 1960's and more recent records that are 
related to the current claim on appeal.  After consideration 
of this evidence, the Board has come to the conclusion that 
the record does not support the establishment of service 
connection for PTSD.  In this regard, it is noted that the 
medical records from service and from the years soon after 
the veteran's discharge from service do not show evidence of 
an acquired psychiatric disorder, but of epilepsy and of a 
personality disorder.  More recent medical evidence includes 
evaluations that support the diagnosis of PTSD and 
evaluations that indicate that the diagnosis of PTSD is not 
supported by the evidence.  For the foregoing reasons, the 
Board finds the evaluations that do not support the diagnosis 
to be more persuasive such that service connection is not 
warranted.  

The evaluations that support a PTSD diagnosis consist of a 
statement from a Vet Center, dated in November 2001, and a 
statement from the veteran's private physician, dated in 
October 2003.  The November 2001 statement indicates that the 
symptoms of PTSD that support the diagnosis of PTSD are an 
exaggerated startle response and frequent intrusive thoughts 
of the war.  The October 2003 statement reviewed symptoms 
that included memories of the death of friends in combat, 
nightmares, flashbacks, and being easily angered.  He further 
stated that he was restless and was described as having a 
somatic form of anxiety related to body movements.  The 
diagnosis was PTSD, chronic and severe.  

VA compensation examinations for the purpose of determining 
if the veteran might be diagnosed as having PTSD were 
conducted in April 2002, November 2003 and July 2004.  The 
first two examinations were performed by the same examiner, 
who indicated that the veteran did not meet all the criteria 
to support a diagnosis of PTSD.  Specifically, the veteran 
met the criteria of being exposed to traumatic events and 
that he reexperienced these events persistently.  He did not, 
however, meet the remaining criteria regarding the need to 
avoid thoughts or feelings associated with the trauma and 
symptoms of increased arousal.  As such, the evidence does 
not support the diagnosis of PTSD.  The examination that was 
conducted in July 2004 was even more specific and detailed 
regarding the assessment that the veteran did not meet the 
specific DSM IV TR criteria for PTSD.  The examiner specified 
that the veteran met only the first criterion, that of being 
involved in traumatic events, but no other.  It was 
specifically stated that the veteran did not meet the 
criteria of reexperiencing symptoms; avoidance of thinking, 
feeling, or talking about the traumatic war experiences; and 
described only minimal irritability, difficulty 
concentrating, hypervigilance, or other persistent symptoms 
of increased arousal.  The remaining criteria were not 
relevant because they depended on the other criteria having 
been met.  The examiner summarized that although the veteran 
did suffer traumatic events during service and had a few 
symptoms that were likely caused by those experiences, the 
number of symptoms and degree of distress did not rise to a 
level of a diagnosis of PTSD.  Additionally, the veteran did 
not have a disturbance in his functioning to merit this 
diagnosis.  It was noted that the problems that the veteran 
encountered during the 1950's and 1960's appeared to be 
related to factors other than PTSD.  

As noted, the Board finds that the three VA compensation 
examinations to be more persuasive than the two reports that 
indicated that the veteran currently has PTSD.  The 
compensation examinations are found to be more complete and 
detailed in evaluating the veteran's symptoms and 
specifically what is not found to support the diagnosis.  It 
is important to note that all the examinations detail similar 
symptoms, but it is the interpretation of those symptoms, 
specifically as they regard the diagnosis of PTSD, where the 
differences occur.  It is the completeness of the VA 
compensation examinations as opposed to the Vet Center and 
statement from the private physician that the Board finds 
persuasive.  As such, the Board is not able to find that a 
diagnosis of PTSD has been confirmed.  As such, service 
connection is not found to be warranted.  


ORDER

Service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


